

Exhibit 10.2





























ENDO PHARMACEUTICALS HOLDINGS INC.


401(K) RESTORATION PLAN


(Effective January 1, 2008)



 
 
 

--------------------------------------------------------------------------------



 
ENDO PHARMACEUTICALS HOLDINGS INC.
401(K) RESTORATION PLAN
 
 
ARTICLE I
 
INTRODUCTION
1
 
1.1.
Name
1
 
1.2.
Effective Date
1
 
1.3.
Purpose
1
ARTICLE II
 
DEFINITIONS
2
 
2.1.
Account
2
 
2.2.
Administrator
2
 
2.3.
Affiliate
2
 
2.4
Base Salary.
   
2.5
Beneficiary
2
 
2.6.
Board
2
 
2.7
Change in Control
2
 
2.8.
Code
3
 
2.9.
Committee
3
 
2.10
Company
3
 
2.11.
Compensation
3
 
2.12.
Deemed Investment Option
4
 
2.13.
Deferral Limit
4
 
2.14.
Eligible Employee
4
 
2.15.
Employee Deferral Contribution
4
 
2.16.
Enrollment Agreement
4
 
2.17.
ERISA
4
 
2.18.
Matching Contribution
5
 
2.19
Participant
5
 
2.10.
Plan
5
 
2.21.
Plan Year
5
 
2.22.
Qualified 401(k) Plan
5
 
2.23.
Separation from Service
5
 
2.24.
Specified Employee
5
 
2.25.
Unforeseeable Emergency
5
ARTICLE III
 
PARTICIPATION AND VESTING
7
 
3.1.
Participation
7
 
3.2.
Cessation of Participation
7
 
3.3.
Vesting
7
ARTICLE IV
 
EMPLOYEE DEFERRAL CONTRIBUTIONS AND MATCHING CONTRIBUTIONS
8
 
4.1.
Employee Deferral Contributions
8
 
4.2.
Newly Eligible Employees
8
 
4.3.
Matching Contributions
9
 
4.4.
Termination as an Active Participant
9

ARTICLE V
 

 
 
(i)

--------------------------------------------------------------------------------



 
DISTRIBUTIONS
10
 
5.1.
Distribution Date
10
 
5.2.
Method of Payment
10
 
5.3.
Distributions on Death
10
 
5.4.
Distributions on Unforeseen Emergency
10
ARTICLE VI
 
FUNDING AND INVESTMENTS
12
 
6.1.
Plan Unfunded
12
 
6.2.
Establishment of Grantor Trust
12
 
6.3
Participant’s Interest in Plan
12
 
6.4.
Returns on Account
12
 
6.5.
Deemed Investment Options
12
 
6.6.
Changes in Deemed Investment Options
13
 
6.7.
Valuation of Account
13
ARTICLE VII
 
ADMINISTRATION AND INTERPRETATION
14
 
7.1.
Administration
14
 
7.2.
Delegation
14
 
7.3.
Interpretation
14
 
7.4.
Records and Reports
14
 
7.5.
Payment of Expenses
15
 
7.6.
Indemnification for Liability
15
 
7.7.
Claims Procedure
15
 
7.8.
Review Procedure
15
 
7.9.
Incompetency of Participant or Beneficiary
16
 
7.10.
Disclosure to Participants
16
ARTICLE VIII
 
AMENDMENT AND TERMINATION
17
 
8.1.
Amendment and Termination
17
 
8.2.
Continuation
17
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
18
 
9.1.
Right of Employer to Take Employment Actions
18
 
9.2.
Alienation or Assignment of Benefits
18
 
9.3.
Right to Withhold
18
 
9.4.
Construction
18
 
9.5.
Severability
18
 
9.6.
Headings
18
 
9.7.
Number and Gender
19
 
9.8
Limitation of Liability
19
 
9.9.
Section 409A
19


 
 
(ii)

--------------------------------------------------------------------------------


 


 


ENDO PHARMACEUTICALS HOLDINGS INC.
401(K) RESTORATION PLAN


(Effective January 1, 2008)




ARTICLE I
INTRODUCTION
 
1.1.           Name.  The name of this Plan is the Endo Pharmaceuticals Holdings
Inc. 401(k) Restoration Plan (the “Plan”).
 
1.2.           Effective Date.  The effective date of this Plan is January 1,
2008.
 
1.3.           Purpose.  This Plan is established and maintained by Endo
Pharmaceuticals Holdings Inc. for the purposes of providing Eligible Employees
with the opportunity to defer a portion of their Compensation on a tax-favored
basis and to receive Matching Contributions on such deferrals that exceed the
limit on salary deferral contributions under Section 402(g) of the Code. Endo
intends that the Plan shall at all times be maintained on an unfunded basis for
federal income tax purposes under the Code and administered as a non-qualified
“top-hat” plan exempt from the substantive requirements of ERISA.  Endo also
intends that the Plan be operated and maintained in accordance with the
requirements of Section 409A of the Code and the regulations and guidance
thereunder.
 


1

--------------------------------------------------------------------------------


 
ARTICLE II
DEFINITIONS


 
Whenever the following initially capitalized words and phrases are used in this
Plan, they shall have the meanings specified below unless the context clearly
indicates to the contrary:
 
2.1.           “Account” shall mean, with respect to each Participant, the value
of all notional accounts maintained on behalf of a Participant, whether
attributable to Employee Deferral Contributions, Matching Contributions, or any
returns on Deemed Investment Options credited thereon as described in Section
6.5.
 
2.2.           “Administrator” shall mean the Compensation Committee of the
Board of Directors of the Company, and any successor thereto.  In the absence of
such committee, the Board of Directors of the Company shall be the
Administrator.
 
2.3.           “Affiliate” shall mean any of the subsidiaries or affiliates of
the Company, whether or not such entities have adopted the Plan, and any other
entity which is a member of a “controlled group of corporations”, a “group under
common control” or an “affiliated service group” with the Company all as
determined under Sections 414(b), (c), (m), or (o) of the Internal Revenue Code
of 1986, as amended, and the regulations and guidance promulgated thereunder.
 
2.4           “Base Salary” means the annual rate of base salary paid by the
Company or an Affiliate to a Participant, determined before reduction for
compensation deferred pursuant to this Plan or any other plan of deferred
compensation maintained by the Company or an Affiliate, including but not
limited to any such plan maintained in accordance with Code Section 401(k), 125,
or 132(f), as determined by the Administrator.
 
2.5.           “Beneficiary” shall mean such person or legal entity as may be
designated by a Participant under the Qualified 401(k) Plan to receive benefits
hereunder after such Participant’s death.
 
2.6.           “Board” shall mean the Board of Directors of Endo..
 
2.7           “Change in Control” means and shall be deemed to occur upon a
Change in Ownership, a Change in Effective Control, or a Change in Ownership of
Substantial Assets.  For this purpose:
 
(i)           A “Change in Ownership” means that a person or group acquires more
than fifty percent (50%) of the aggregate fair market value or voting power of
the capital stock of the Company, including for this purpose capital stock
previously acquired by such person or group; provided, however, that a Change in
Ownership shall not be deemed to occur hereunder if, at the time of any such
acquisition, such person or
 
 
2

--------------------------------------------------------------------------------


 
group owns more than fifty percent (50%) of the aggregate fair market value or
voting power of the Company’s capital stock.
 
(ii)           A “Change in Effective Control” means that (a) a person or group
acquires (or has acquired during the immediately preceding twelve (12)-month
period ending on the date of the most recent acquisition by such person or
group) ownership of the capital stock of the Company possessing thirty percent
(30%) or more of the total voting power of the Company, or (b) a majority of the
members of the Board of the Company is replaced during any twelve (12)-month
period, whether by appointment or election, without endorsement by a majority of
the members of the Board prior to the date of such appointment or election.
 
(iii)           A “Change in Ownership of Substantial Assets” means that any
person or group acquires (or has acquired during the immediately preceding
twelve (12)-month period ending on the date of the most recent acquisition)
assets of the Company with an aggregate gross fair market value of not less than
forty percent (40%) of the aggregate gross fair market value of the assets of
the Company immediately prior to such acquisition.  For this purpose, gross fair
market value shall mean the fair value of the affected assets determined without
regard to any liabilities associated with such assets.
 
The Board shall determine whether a Change in Control has occurred hereunder in
a manner consistent with the provisions of Code Section 409A and the regulations
and applicable guidance promulgated thereunder.
 
2.8.           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.9.           “Committee” shall mean the Compensation Committee (or any
successor thereto) or its delegate, or such other committee appointed by the
Board to administer the Plan.  If no members have been appointed to the
Committee, the Board shall act as the Committee.
 
2.10.         “Company” or “Endo” shall mean Endo Pharmaceuticals Holdings Inc.
 
2.11.         “Compensation” shall mean, for each Participant, his or her annual
rate of Base Salary for the Plan Year paid to the Participant by the Company,
including amounts deferred under this Plan with respect to the Plan Year, and
any annual incentive.  For purposes of eligibility under Section 2.14 of the
Plan, Compensation shall include the annual incentive paid to an
individual.  For purposes of making Employee Deferral Contributions in
accordance with Article IV of the Plan, Compensation shall include the annual
incentive earned by an Eligible Employee.
 
 
3

--------------------------------------------------------------------------------


 
2.12.         “Deemed Investment Option” shall mean some or all of the
investment options designated by the Committee for purposes of the Qualified
401(k) Plan, as may be changed from time to time.  Each Participant shall
designate the Deemed Investment Options pursuant to which deemed earnings (or
losses) shall be credited to the Participant’s Account in accordance with
Article VI.
 
2.13.         “Deferral Limit” shall mean the dollar limitation on employee
salary deferral contributions in effect under Section 402(g) of the Code with
respect to a Plan Year or any limits established by the Plan including limits on
includible compensation or amounts that can be allocated.
 
2.14.         “Eligible Employee” shall mean an employee designated by the
Committee as eligible to participate in the Plan.  Initially, Eligible Employees
are limited to Employees whose total annual rate of Base Salary and target
incentive compensation at the time the election is made exceed the indexed limit
under Code Section 401(a)(17), as determined by the Committee.  Notwithstanding
the foregoing, the Committee, in its sole discretion, may establish such other
eligibility criteria as it deems desirable from time to time.
 
2.15.         “Employee Deferral Contribution” shall mean that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt of amounts that may have been deferred under the Qualified
401(k) Plan if not for the Deferral Limit.
 
2.16.         “Enrollment Agreement” shall mean the authorization form which an
Eligible Employee files with the Committee to make deferrals to the Plan prior
to the beginning of the Plan Year to which the Employee Deferral Contributions
apply.
 
2.17.         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
2.18          “Installment Payment” means a series of substantially equal annual
payments of the Participant’s Account paid over a period ranging from two (2)
whole years to ten (10) whole years, as elected by the Participant, commencing
as of the applicable payment date under the plan.
 
2.19.         “Leave of Absence” shall mean a military, sick, or other bona fide
leave of absence provided that such leave does not exceed six months, or if
longer, continues so long as the Participant has a right to reemployment with
the Company or its Affiliates and there is a reasonable expectation that the
Participant will return to such employment.  A Leave of Absence is deemed to
terminate on the first date immediately following the end of the six-month
period, or the date on with the Participant no longer has any right or
expectation to return to employment, whichever is later.
 
 
4

--------------------------------------------------------------------------------


 
2.20.         “Matching Contribution” shall mean as such term is defined in the
Endo Pharmaceuticals Savings and Investment Plan. “
 
2.21.         “Participant” shall mean an individual who is an Eligible Employee
and who has not ceased participation in this Plan in accordance with the terms
of Article III hereof.  In the event of the death or incompentency of a
Participant, the term shall mean the Participant’s personal representative or
guardian.  An individual shall remain a Participant until that individual has
received full distribution of any amount credited to the Participant’s Account.
 
2.22.         “Plan” shall mean this Endo Pharmaceuticals Holdings Inc. 401(k)
Restoration Plan.
 
2.23          “Plan Year” shall mean the calendar year.
 
2.24.         “Qualified 401(k) Plan” shall mean the Endo Pharmaceuticals
Savings and Investment Plan.
 
2.25.         “Section 409A” shall mean Section 409A of the Code and the
regulations and guidance promulgated thereunder.
 
2.26.         “Separation from Service” shall mean the date the Participant
ceases to be an Eligible Employee on account of a voluntary or involuntary
termination of employment with the Company and its Affiliates, or on account of
retirement or death.  Notwithstanding the foregoing, a Separation from Service
shall not be deemed to occur so long as the Participant is on a Leave of Absence
or the Participant continues to perform services for the Company or an Affiliate
at a level in excess of 20% of the level of services performed by the
Participant during the 36-month period (or the employee’s full period of service
if the employee has worked less than 36 months) immediately preceding the date
of separation from service.
 
2.27          “Specified Employee” shall mean a Participant who is determined to
be a “specified employee” within the meaning of Section 409A with respect to a
Separation from Service occurring in any twelve month period commencing on April
1 based on the employee’s compensation with the Company as defined in Section
416(i)(1)(D) of the Code and his or her status at the end of the immediately
preceding calendar year.  For purposes of the determining if an employee is
classified as a Specified Employee, compensation from a nonresident alien’s
gross income under Treasury Regulation Section 1.415(c)-2(g)(5)(ii) on account
of the location of the services or the identity of an employer that is not
effectively connected with the conduct of a trade or business within the United
States shall be excluded.
 
2.28          “Unforeseeable Emergency” shall mean with respect to a
Participant, his or her spouse, dependents (as defined in Section 152 of the
Code, without
 
 
5

--------------------------------------------------------------------------------


 
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)) or Beneficiary, a
non-reimbursable severe financial hardship attributable to (i) a sudden and
unexpected illness or accident or (ii) funeral expenses, and also means with
respect to the Participant (i) a property loss due to casualty that is not
otherwise covered by insurance, (ii) imminent foreclosure or eviction from the
Participant’s primary residence, or (iii) a similar extraordinary and
unforeseeable circumstance beyond the control of the Participant, as determined
by the Administrator.  For purposes of this Plan, the purchase of a home and the
payment of college tuition are not Unforeseeable Emergencies.
 
 
6

--------------------------------------------------------------------------------


 
ARTICLE III
PARTICIPATION AND VESTING


 
3.1.           Participation.  Participation in this Plan is limited to Eligible
Employees.  An individual shall become eligible to elect to make an Employee
Deferral Contribution for the first Plan Year immediately following the Plan
Year in which he or she becomes an Eligible Employee.  A newly Eligible Employee
may be eligible to participate after the beginning of the Plan Year in
accordance with Section 4.2.  An individual shall remain an Eligible Employee
each Plan Year thereafter regardless of the individual’s Compensation level
until Separation from Service or the Committee determines the individual to be
no longer eligible to elect to defer.
 
3.2.           Cessation of Participation.  A Participant who is not vested in
accordance with the terms of the Qualified 401(k) Plan and who separates from
service with the Company without a benefit under this Plan will cease
participation hereunder.
 
3.3.            Vesting.    A Participant shall at all times be 100% vested in
his or her Employee Deferral Contribution.  A Participant shall vest in his or
her Matching Contributions under the Plan in accordance with the terms of the
Qualified 401(k) Plan.  In the event a Participant incurs a Separation from
Service within the two (2) year period immediately following a Change in
Control, the Participant will become immediately and 100% vested in his or her
Matching Contributions.
 


 
7

--------------------------------------------------------------------------------




 
ARTICLE IV
EMPLOYEE DEFERRAL CONTRIBUTIONS AND MATCHING CONTRIBUTIONS


 
4.1.           Employee Deferral Contributions. Effective as of the Effective
Date, and annually thereafter, all Eligible Employees will be offered the
opportunity to make an Employee Deferral Contribution with respect to
Compensation to be earned in the Plan Year.  Any Eligible Employee may enroll in
the Plan effective as of the first day of a Plan Year by filing a completed and
fully executed Enrollment Agreement with the Committee by a date set by the
Committee, but in any event prior to the first day of the Plan Year.  Pursuant
to said Enrollment Agreement, the Eligible Employee shall irrevocably elect,
except as provided below, the percentage in whole percentages only by which, as
a result of payroll reduction, the Eligible Employee’s Compensation to be earned
during that Plan Year, after required nondeferrable payroll tax and other
authorized or required deductions, will be deferred to the Plan. An Employee
Deferral Contribution under the Plan shall not exceed any limits on the
percentage of Compensation eligible to be deferred under the Qualified 401(k)
Plan. Any Employee Deferral Contribution made under this Section 4.1 will be
credited to the Participant’s Account as soon as administratively practicable
following the end of the applicable payroll period for which the deferral
relates.  An Enrollment Agreement executed by an Eligible Employee will remain
in effect for all subsequent Plan Years while the Participant remains an
employee and qualifies as an Eligible Employee, unless, prior to the beginning
of any Plan Year, the Eligible Employee completes and fully executes a new
Enrollment Agreement with the Committee by the date set by the Committee, but in
any event prior to the first day of the Plan Year in which the new Enrollment
Agreement will become effective.
 
4.2.           Newly Eligible Employees.  The Committee, acting on behalf of the
Company, may, in its discretion, permit an employee who first becomes a Eligible
Employee after the beginning of a Plan Year, and such employee is not and was
not otherwise eligible to participate in this or any other nonqualified deferred
compensation plan of the Company for the Plan Year that is required to be
aggregated with the Plan for purposes of Section 409A, to enroll in the Plan to
defer Compensation for that Plan Year by filing a completed and fully executed
Enrollment Agreement, in accordance with Section 4.1, as soon as
administratively practicable following the date the employee becomes a Eligible
Employee but, in any event, within thirty (30) days after such
date.  Notwithstanding the foregoing, however, any election by an Eligible
Employee, pursuant to this Section, to make an Employee Deferral
Contribution  shall apply only with respect to Compensation paid for services to
be performed after the date on which such Enrollment Agreement is filed.  For
this purpose, with respect to the Compensation attributable to any annual
incentive, the election will be deemed to apply to the portion of the annual
incentive paid for services performed after the Enrollment Agreement is filed,
provided that this amount will be determined by the total amount of annual
incentive for
 
 
8

--------------------------------------------------------------------------------


 
the performance period multiplied by the ratio of the number of days remaining
in the performance period for the annual incentive after the Enrollment
Agreement is filed over the total number of days in the performance period.
 
4.3.           Matching Contributions. Effective as of the Effective Date, and
annually thereafter, each Eligible Employee who makes an Employee Deferral
Contribution for the Plan Year will receive a Matching Contribution equal to the
difference between (A) and (B), where (A) equals the amount of matching
contribution the Participant would receive under the Qualified 401(k) Plan if
the Deferral Limit did not apply based on the (i) the amount of Compensation
that the Participant contributes to this Plan plus (ii) the amount that the
Participant could have contributed on a pre-tax basis to the Qualified 401(k)
Plan, whether or not such amount is so contributed, and (B) equals the maximum
amount of matching contribution that the Participant could have received from
the Qualified 401(k) Plan, irrespective of whether the Participant actually
receives the maximum amount of matching contribution under the Qualified 401(k)
Plan for the Plan Year.  Any Matching Contribution made under this Section 4.3
will be credited to the Account as soon as administratively practicable
following the end of the of Plan Year to which it relates (or such other time(s)
as the Committee may determine, in its sole discretion).  No Matching
Contributions will be made for an Eligible Employee if such employee does not
make any Employee Deferral Contributions for the Plan Year.
 
4.4.           Termination as an Active Participant.   An Eligible Employee who
ceases as an employee shall (i) not be eligible to make any further Employee
Deferral Contributions and (ii) shall not be eligible to receive any further
Matching Contributions.
 


9

--------------------------------------------------------------------------------


 
ARTICLE V
DISTRIBUTIONS


 
5.1.           Distribution Date.  Unless distributed earlier as provided in
this Plan, distributions from a Participant’s vested Account will commence
within sixty days of the Participant’s Separation from Service.  If the
Participant is classified as a Specified Employee within the meaning of Section
409A at the time the individual terminates his or her employment, then
distributions from a Participant’s vested Account shall not be paid earlier than
the date that is at least six months after following the date of such Specified
Employee’s Separation from Service.  Any delayed payments during this six month
period shall include any returns on Deemed Investment Options credited thereon
as described in Section 6.5.
 
 5.2.           Method of Payment.  All distributions under this Plan shall be
paid in cash in the form of a lump sum or in an Installment Payment.  At the
time the Participant makes such an election to defer his or her Compensation
under Article IV, the Participant shall also specify on the Enrollment Agreement
the form of payment.  The Participant may elect to receive his or her Account in
either a lump sum or in an Installment Payment.
 
5.3.           Distributions on Death.  In the event of a Participant’s death
before his or her Account has been distributed, distribution(s) shall be made to
the Beneficiary selected by the Participant, in a single lump sum cash payment
within sixty (60) days after the date of death or, at the discretion of the
Administrator (or, if later, after the proper Beneficiary has been identified),
at any time during the calendar year in which the death occurs or if later, up
to two and one half (2 ½) months following the date of death. If no Beneficiary
designation is in effect at the time of the Participant’s death, or if the
designated Beneficiary is missing or has predeceased the Participant,
distribution shall be made to the Participant’s surviving spouse, or if none, to
his or her surviving children per stirpes, and if none, to his or her estate.
 
5.4.           Distributions on Unforeseeable Emergency.  In the event of an
Unforeseeable Emergency, to the extent necessary to cover the emergency, a
Participant may request a distribution of all or any portion of his or her
Account.  An event shall constitute an Unforeseeable Emergency only if the
Administrator or the Board determines it satisfies the conditions of  Section
409A.  Withdrawals made pursuant to this Section 5.4 shall commence within ten
(10) days after the date on which the Administrator approves the Participant’s
request for withdrawal.
 
5.5           Distribution on Change in Control.  Notwithstanding any provision
of the Plan or the Participant’s election form to the contrary, a Participant
who incurs a Separation from Service within the two (2) year period immediately
following a Change
 
 
10

--------------------------------------------------------------------------------


 
in Control shall receive a lump sum payment of his or her Account within thirty
(30) days following the date of such Separation from Service.
 


11

--------------------------------------------------------------------------------


 
ARTICLE VI
FUNDING AND INVESTMENTS


 
6.1.           Plan Unfunded.  This Plan shall be unfunded and no trust is
created by this Plan.  There will be no funding of any amounts to be paid
pursuant to this Plan; provided, however, that nothing herein shall prevent the
Company from establishing one or more grantor trusts from which benefits due
under this Plan may be paid in certain instances.  All benefits shall be paid
from the general assets of the Company and a Participant (or his or her
Beneficiary) shall have the rights of a general, unsecured creditor against the
Company for any distributions due hereunder.  This Plan constitutes a mere
promise by the Company to make benefit payments in the future.
 
6.2           Establishment of Grantor Trust.  Within fifteen (15) days
following a Change in Control, the Company shall establish under the Plan a
grantor trust that meet the requirements of IRS Revenue Procedure 92-64, and
shall transfer assets to such trust in amounts sufficient to fully fund the
Plan’s aggregate liability with respect to the Accounts under the Plan on and
after the date of the Change in Control.
 
6.3.           Participant’s Interest in Plan.  A Participant has an interest
only in the benefits to be paid pursuant to this Plan.  A Participant has no
rights or interests in any specific funds, stock or securities.  Nothing in this
Plan shall be interpreted as a guaranty that any funds in a grantor trust or the
assets of the Company will be sufficient to pay any such benefit.
 
6.4.           Returns on Account. A Participant’s Account shall be credited
with returns in accordance with the Deemed Investment Options elected by the
Participant from time to time; provided, however, that if the Participant does
not affirmatively elect a Deemed Investment Option, until the Participant makes
an affirmative election as to the Deemed Investment Options under the Plan, the
Participant will be deemed to have elected the default investment option that
the Committee has designated for this purpose.  The rate of return, positive or
negative, credited under each Deemed Investment Option is based upon the actual
investment performance of the investment fund(s) designated by the Committee
from time to time, and shall equal the total return of such investment fund net
of asset based charges, including, without limitation, money management fees,
fund expenses and mortality and expense risk insurance contract charges.
 
6.5.           Deemed Investment Options.  The Deemed Investment Options
available under the Plan shall consist of those funds that the Committee has
designated as of the Effective Date as the Deemed Investment Options under the
Plan which shall consist of some or all of the investment options available
under the
 
 
12

--------------------------------------------------------------------------------


 
Qualified 401(k) Plan as the Committee determines; provided, however, the
Committee reserves the right, on a prospective basis, to add or delete Deemed
Investment Options.  Notwithstanding that the rates of return credited to
Participants’ Account under the Deemed Investment Options are based upon the
actual performance of the investment funds designated by the Committee, Endo
shall not be obligated to invest any Employee Deferral Contributions or Matching
Contributions under this Plan, or any other amounts, in such portfolios or in
any other investment funds.
 
6.6.           Changes in Deemed Investment Options. A Participant may change
the Deemed Investment Options to which the Participant’s Account are deemed to
be allocated on such basis as determined by the Committee in its sole
discretion.  Each such change may include (a) reallocation of the Participant’s
existing Account in whole percentages of not less than one percent, and/or (b)
change in investment allocation of amounts to be credited to the Participant’s
Account in the future, as the Participant may elect.
 
6.7.           Valuation of Account.  The value of a Participant’s Account as of
any date shall equal the amounts theretofore credited to such Account, including
any earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 6.5 through the day preceding such date, less the
amounts theretofore deducted from such Account.
 
 
13

--------------------------------------------------------------------------------


 
 ARTICLE VII
ADMINISTRATION AND INTERPRETATION


 
7.1.           Administration.  The Administrator shall be in charge of the
overall operation and administration of this Plan.  The Administrator has, to
the extent appropriate and in addition to the powers described elsewhere in this
Plan, full discretionary authority to construe and interpret the terms and
provisions of the Plan; to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan; to perform all acts, including the
delegation of its administrative responsibilities to advisors or other persons
who may or may not be employees of the Company and/or its Affiliates; and to
rely upon the information or opinions of legal counsel or experts selected to
render advice with respect to the Plan, as it shall deem advisable, with respect
to the administration of the Plan.
 
7.2.           Delegation.   The Administrator may delegate specific
responsibilities to other persons or entities as the Administrator shall
determine. The Administrator may authorize one or more of its number, or any
agent, to execute or deliver any instrument or to make any payment in its
behalf.  The Administrator may employ and rely on the advice of counsel,
accountants, and such other persons as may be necessary in administering the
Plan.
 
7.3.           Interpretation.  Except as otherwise provided herein, the terms
and conditions of the Qualified 401(k) Plan shall apply and benefits payable
under the Plan shall be in accordance with the terms and conditions of the
Qualified 401(k) Plan.  Nothing in this Plan shall be interpreted or operated in
a manner that may affect the terms and provisions of any Qualified 401(k)
Plan.  The Administrator may take any action, correct any defect, supply any
omission or reconcile any inconsistency in this Plan, or in any election
hereunder, in the manner and to the extent it shall deem necessary to carry this
Plan into effect or to carry out the Company’s purposes in adopting this
Plan.  Any decision, interpretation or other action made or taken in good faith
by or at the direction of the Company or the Administrator arising out of or in
connection with the Plan, shall be within the absolute discretion of each of
them, and shall be final, binding and conclusive on the Company, all
Participants and Beneficiaries and their respective heirs, executors,
administrators, successors and assigns.  The Administrator’s determinations
hereunder need not be uniform, and may be made selectively among Eligible
Employees, whether or not they are similarly situated.
 
7.4.           Records and Reports.  The Administrator shall keep a record of
proceedings and actions and shall maintain or cause to be maintained all such
books of account, records, and other data as shall be necessary for the proper
administration of the Plan.  Such records shall contain all relevant data
pertaining to individual Participants and their rights under this Plan.  The
Administrator shall have the duty to carry into effect all
 
 
14

--------------------------------------------------------------------------------


 
rights or benefits provided hereunder to the extent assets of the Company are
properly available.
 
7.5.           Payment of Expenses.  The Company shall bear all expenses
incurred by the Administrator in administering this Plan.  If a claim or dispute
arises concerning the rights of a Participant or Beneficiary to benefits under
this Plan, regardless of the party by whom such claim or dispute is initiated,
the Company shall, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs, and ordinary and
necessary out-of-pocket costs of attorneys, billed to and payable by the
Participant or by anyone claiming under or through the Participant (such person
being hereinafter referred to as the “Participant’s Claimant”), in connection
with the bringing, prosecuting, defending, litigating, negotiating, or settling
of such claim or dispute; provided, that:
 
(a)           The Participant or the Participant’s Claimant shall repay to the
Company any such expenses theretofore paid or advanced by the Company if and to
the extent that the party disputing the Participant’s rights obtains a judgment
in its favor from a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise, and it is
determined by the court that such expenses were not incurred by the Participant
or the Participant’s Claimant while acting in good faith; provided further, that
 
(b)           In the case of any claim or dispute initiated by a Participant or
the Participant’s Claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the
Administrator within two (2) years after the occurrence of the event giving rise
to such claim or dispute.
 
7.6.           Indemnification for Liability.  The Company shall indemnify the
Administrator and the employees of the Company to whom the Administrator
delegates duties under this Plan, against any and all claims, losses, damages,
expenses and liabilities arising from their responsibilities in connection with
this Plan, unless the same is determined to be due to gross negligence or
willful misconduct.
 
7.7.           Claims Procedure.  If a claim for benefits or for participation
under this Plan is denied in whole or in part, a Participant will receive
written notification.  The notification will include specific reasons for the
denial, specific reference to pertinent provisions of this Plan, a description
of any additional material or information necessary to process the claim and why
such material or information is necessary, and an explanation of the claims
review procedure.
 
7.8.           Review Procedure.  Within ninety (90) days after the claim is
denied, a Participant (or his or her duly authorized representative) may file a
written request with the Administrator for a review of his or her denied
claim.  The Participant may review pertinent documents that were used in
processing his or her claim, submit
 
 
 
15

--------------------------------------------------------------------------------


 
pertinent documents, and address issues and comments in writing to the
Administrator.  The Administrator will notify the Participant of his or her
final decision in writing.  In his or her response, the Administrator will
explain the reason for the decision, with specific references to pertinent Plan
provisions on which the decision was based.
 
7.9.           Incompetency of Participant or Beneficiary.  The Company may from
time to time establish rules and procedures which it determined to be necessary
for the proper administration of the Plan and the benefits payable to an
individual in the event that the individual is declared incompetent and a
conservator or other person legally charged with such individual’s care is
appointed.  Except as otherwise provided herein, when the Company determines
that such individual is unable to manage his or her financial affairs, the
Company may pay such individual’s benefits to such conservator, person legally
charged with such individual’s care, or institution then contributing toward or
providing for the care and maintenance of such individual.  Any such payment
shall constitute a complete discharge of any liability of the Company and this
Plan for such individual.
 
7.10.         Disclosure to Participants.  Each Participant shall receive a copy
of this Plan and the Company will make available for inspection by any
Participant or designated Beneficiary a copy of the rules and regulations used
by the Company in administering this Plan.
 
 
16

--------------------------------------------------------------------------------


 
ARTICLE VIII
AMENDMENT, TERMINATION AND CONTINUATION


 
8.1.           Amendment and Termination.  The Administrator shall have the
right, at any time, to amend or terminate this Plan in whole or in part. The
Company, upon review of the effectiveness of this Plan, may at any time
recommend amendments to, or termination of, the Plan to the Administrator.  The
Administrator reserves the right, in its sole discretion, to completely
terminate, this Plan at any time.  If the Plan is completely terminated or
discontinued with respect to future benefit accruals, benefits accrued shall be
distributed in accordance with Article V and may not be accelerated to provide
for an earlier commencement date.  Notwithstanding the foregoing any amendment
or termination of the Plan shall comply with the requirements of Section 409A.
 
8.2.           Continuation.  This Plan may be continued after a sale of the
assets of the Company or a merger or consolidation of the Company into or with
another corporation or entity if and to the extent that the transferee,
purchaser or successor entity agrees to continue this Plan.  If the transferee,
purchaser or successor entity does not continue this Plan, then the Plan shall
be terminated in accordance with the provisions of Section 8.1 of this Article
VIII.
 
 
17

--------------------------------------------------------------------------------


 
ARTICLE IX
MISCELLANEOUS PROVISIONS


 
9.1.           Right of Company to Take Employment Actions.  The adoption and
maintenance of this Plan shall not be deemed to constitute a contract between
the Company (including its Affiliates) and any Eligible Employee, nor to be a
consideration for, nor an inducement or condition of, the employment of any
person.  Nothing herein contained, or any action taken hereunder, shall be
deemed to give any Eligible Employee the right to be retained in the employ of
the Company or its Affiliates or to interfere with the right of the Company or
its Affiliates to discharge any Eligible Employee at any time, nor shall it be
deemed to give to the Company or its Affiliates the right to require the
Eligible Employee to remain in the employ of the Company or any of its
Affiliates, nor shall it interfere with the Eligible Employee’s right to
terminate his or her employment at any time.  Nothing in this Plan shall prevent
the Company or any Affiliate from amending, modifying, or terminating any other
benefit plan.
 
9.2.           Alienation or Assignment of Benefits.  A Participant’s rights and
interest under this Plan shall not be assigned or transferred except as
otherwise provided herein, and the Participant’s rights to benefit payments
under this Plan shall not be subject to alienation, pledge or garnishment by or
on behalf of creditors (including heirs, beneficiaries, or dependents) of the
Participant or of a Beneficiary.
 
9.3.           Right to Withhold.  To the extent required by law in effect at
the time a distribution is made from this Plan, the Company, its Affiliates or
the agents of the foregoing shall have the right to withhold or deduct from any
benefit payments any taxes required to be withheld by federal, state or local
governments.
 
9.4.           Construction.  All legal questions pertaining to this Plan shall
be determined in accordance with the laws of the Commonwealth of Pennsylvania,
to the extent such laws are not superseded by the Internal Revenue Code of 1986,
as amended, Employee Retirement Income Security Act of 1974, as amended, or any
successor, replacement or other applicable federal law.
 
9.5.           Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
 
9.6.           Headings.  The headings of the Articles and Sections of this Plan
are for reference only.  In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.
 
 
18

--------------------------------------------------------------------------------


 
9.7.           Number and Gender.  Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply, and references to the male
gender shall be construed as applicable to the female gender where applicable,
and vice versa.
 
9.8.           Limitation of Liability.  Notwithstanding any provision herein to
the contrary, neither the Company nor any individual acting as employee or agent
of the Company shall be liable to any Participant, former Participant,
Beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with this Plan, unless attributable to fraud or willful
misconduct on the part of the Company or any such agent of the Company.
 
9.9.           Section 409A.  The Plan is intended to comply with the applicable
requirements of Section 409A, and shall be administered in accordance with
Section 409A to the extent Section 409A applies to the Plan.  Notwithstanding
anything in the Plan to the contrary, elections to defer Compensation, as
applicable, to the Plan, and distributions from the Plan, may only be made in a
manner and upon an event permitted by Section 409A.  To the extent that any
provision of the Plan would cause a conflict with the requirements of Section
409A, or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A, such provision shall be deemed null and void to
the extent permitted by applicable law.
 
* * * * *
 
Approved and adopted by the Board of Directors this 13th day of December, 2007.
 
 
 
19

--------------------------------------------------------------------------------


 



